                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MAY THIN ZAR and PHYU CASTILLO,                Case No. 19-cv-00250-MMC
                                                       Plaintiffs,                      ORDER DENYING DEFENDANT'S
                                  8
                                                                                        MOTION FOR JUDGMENT ON THE
                                                  v.                                    PLEADINGS RE: PLAINTIFF
                                  9
                                                                                        CASTILLO'S FIRST CLAIM FOR
                                  10     MEGAN J. BRENNAN, POSTMASTER                   RELIEF; VACATING HEARING
                                         GENERAL OF THE UNITED STATES
                                  11     POSTAL SERVICE,                                Re: Dkt. No. 25
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is defendant Megan J. Brennan, Postmaster General of the

                                  15   United States Postal Service's ("Postmaster General") Motion, filed May 14, 2019, "for

                                  16   Judgment on the Pleadings Re Phyu Castillo's First Claim for Relief." Plaintiffs May Thin

                                  17   Zar ("Zar") and Phyu Castillo ("Castillo") have filed opposition, to which the Postmaster

                                  18   General has replied.1 Having read and considered the papers filed in support of and in

                                  19   opposition to the motion, the Court deems the matter appropriate for determination on the

                                  20   parties’ respective written submissions, VACATES the hearing scheduled for June 21,

                                  21   2019, and rules as follows.

                                  22          In their complaint, plaintiffs allege on behalf of Zar and Castillo two Claims for

                                  23   Relief, specifically, "Sexual Harassment and Sex Discrimination" and "Retaliation," each

                                  24   brought under Title VII. The First Claim for Relief is based on plaintiffs' allegations that

                                  25
                                              1
                                  26           The Postmaster General submitted the chambers copy of her reply in double-
                                       sided format. The Postmaster General is advised that all future chambers copies should
                                  27   be in single-sided format. See Standing Orders for Civil Cases Assigned to The
                                       Honorable Maxine M. Chesney ¶ 2; Civil L.R. 3-4(c)(2) (providing "text must appear on
                                  28   one side only").
                                  1    they were subjected to sexual harassment by Ronald Caluag ("Caluag"), "their supervisor

                                  2    and co-employee" (see Compl. ¶¶ 1, 13-19, 21-28, 31), and the Second Claim for Relief

                                  3    is based on plaintiffs' allegations that, after they reported Caluag's activities to the Postal

                                  4    Service, the Postal Service "requir[ed]" plaintiffs "to continue to work with . . . Caluag"

                                  5    and "permitted" Caluag to "spread gossip" about them (see Compl. ¶ 42).

                                  6           By the instant motion, the Postmaster General seeks, pursuant to Rule 12(c) of the

                                  7    Federal Rules of Civil Procedure, judgment on the First Claim for Relief to the extent it is

                                  8    asserted on behalf of Castillo, on the ground said claim is time-barred.

                                  9           "[F]ederal employees complaining of discrimination by a governmental agency

                                  10   must consult an EEO Counselor prior to filing a complaint in order to try to informally

                                  11   resolve the matter, and they must initiate contact with a Counselor within 45 days of the

                                  12   matter alleged to be discriminatory." Lyons v. England, 307 F.3d 1092, 1105 (9th Cir.
Northern District of California
 United States District Court




                                  13   2002) (internal quotations, alteration, and citations omitted); see also 29 C.F.R.

                                  14   § 1614.105 (providing "aggrieved person must initiate contact with a Counselor within 45

                                  15   days of the date of the matter alleged to be discriminatory"). Discrimination claims

                                  16   "arising out of incidents" occurring more than 45 days prior to the date such contact was

                                  17   initiated are "time-barred." See Lyons, 307 F.3d at 1105. "Whether a plaintiff in a Title

                                  18   VII action has timely exhausted her administrative remedies is an affirmative defense"

                                  19   and "the defendant bears the burden of pleading and proving it." Kraus v. Presidio Trust

                                  20   Facilities Division, 572 F.3d 1039, 1046 n.7 (9th Cir. 2009) (internal quotation and citation

                                  21   omitted).

                                  22          Here, in her answer, the Postmaster General asserts as an affirmative defense

                                  23   that "Castillo's claims based on conduct that occurred more than 45 days before she

                                  24   contacted an EEO Counselor on or about January 9, 2018" are "barred." (See Def.'s

                                  25   Answer, Fourth Affirmative Defense).2 By the instant motion, the Postmaster General

                                  26
                                  27          2
                                              It is undisputed that Castillo initiated contact with an EEO Counselor on January
                                  28   9, 2018. (See Def.'s Answer ¶ 11; Pls.' Opp. at 1:14-15.)

                                                                                      2
                                  1    argues the complaint establishes on its face that Castillo's claim for sexual harassment is

                                  2    time-barred because, according to the Postmaster General, no acts contributing to the

                                  3    alleged hostile work environment occurred within the 45-day period prior to January 9,

                                  4    2018.

                                  5            "A hostile work environment claim is composed of a series of separate acts that

                                  6    collectively constitute one unlawful employment practice." National R.R. Passenger

                                  7    Corp. v. Morgan, 536 U.S. 101, 117 (2002) (hereinafter, "Morgan") (internal quotation and

                                  8    citation omitted). "Provided that an act contributing to the claim occurs within the filing

                                  9    period, the entire time period of the hostile environment may be considered by the court

                                  10   for the purposes of determining liability." Id. at 117-118 (holding Title VII "does not

                                  11   separate individual acts that are part of the hostile environment claim from the whole for

                                  12   the purposes of timely filing and liability"). "A court's task is to determine whether the
Northern District of California
 United States District Court




                                  13   acts about which an employee complains are part of the same actionable hostile work

                                  14   environment practice, and, if so, whether any act falls within the statutory period." Id. at

                                  15   120.

                                  16           Here, the complaint alleges the following acts that occurred more than 45 days

                                  17   prior to January 9, 2018: (1) in 2003, Castillo and Caluag began working together at the

                                  18   Daly City Post Office and, when they were "alone together," he "would leer at [her]

                                  19   breasts and make salacious comments, like 'mmmmm,' or 'I want some of this,' on a

                                  20   weekly basis" (see Compl. ¶¶ 20-21); (2) beginning in 2009, Caluag "began touching"

                                  21   Castillo and "suggesting that they perform sexual acts together," and, "[o]ften, he would

                                  22   grab her hand and try to drag her into a bathroom or private space" (see Compl. ¶ 22);

                                  23   (3) in 2016, when Caluag became "a supervisor," he "became yet more aggressive,

                                  24   frequently commenting on . . . Castillo's breasts and asking her for kisses" (see Compl.

                                  25   ¶ 23); and (4) in September 2017, when Castillo and Caluag were in an "isolated" area,

                                  26   he "grabbed her, pressed his erect penis against her body, held her, and tried to kiss her"

                                  27   (see Compl. ¶ 24).

                                  28   //
                                                                                     3
                                  1           Further, the complaint, construed in the light most favorable to plaintiffs,3 also

                                  2    alleges acts that occurred within the subject 45-day period: (1) after Castillo reported

                                  3    "what had happened to her to the Postmaster," Caluag, "[w]hen he saw her" at work,

                                  4    "glared and stared" at her (see Compl. ¶¶ 25-26); and (2) Caluag "told other U.S.P.S.

                                  5    employees and supervisors that he felt sorry for . . . Castillo and that [she] had only

                                  6    reported him to get out of having to work" (see Compl. ¶ 26).

                                  7           The Postmaster General does not dispute, at least for purposes of the instant

                                  8    motion, that the conduct allegedly occurring outside the limitations period suffices to state

                                  9    a claim for hostile work environment based on gender. She does dispute, however,

                                  10   whether, the allegations of conduct occurring within the 45-day period constitute

                                  11   continuing acts of harassment based on gender.

                                  12          A similar dispute was addressed in the Ninth Circuit in Porter v. California Dep't of
Northern District of California
 United States District Court




                                  13   Corrections, 419 F.3d 885 (9th Cir. 2005). In opposing a motion for summary judgment

                                  14   asserting a failure to timely exhaust a sexual harassment claim, the plaintiff therein

                                  15   offered evidence that, outside the limitations period, a co-worker who later became a

                                  16   supervisor "sexually propositioned" her, made "offensive comments to her," and told

                                  17   another co-worker the plaintiff "was a 'whore,'" and that, within the limitations period, said

                                  18   individual, after learning the plaintiff had complained about his conduct, "glared at [her] in

                                  19   an intimidating fashion." See id. at 893-94. The Ninth Circuit held that a trier of fact

                                  20   reasonably could conclude the conduct within the limitations period, albeit "less severe,

                                  21   humiliating and pervasive" than the conduct outside said period, involved "the same type

                                  22   of sexist activity," specifically, "intimidating or demeaning the value of female employees

                                  23   who do not submit to demands for sexual favors," and, consequently, that such trier of

                                  24   fact reasonably could find the plaintiff had been subjected to a "sexually hostile

                                  25

                                  26          3
                                               In analyzing a motion for judgment on the pleadings, a district court must "accept
                                  27   all material allegations in the complaint as true" and construe them "in the light most
                                       favorable to the plaintiff." See McGlinchy v. Shell Chemical Co., 845 F.2d 802, 810 (9th
                                  28   Cir. 1988).

                                                                                     4
                                  1    environment that persisted [into the limitations period]." See id. at 894.

                                  2           Here, plaintiffs have alleged sufficient facts to support a finding that, outside the

                                  3    limitations period, Caluag, after his sexual advances were rebuffed, sought to intimidate

                                  4    and demean Castillo by repeatedly attempting to drag her into private areas of the

                                  5    workplace and, on one occasion, attempting to force himself on her when they both were

                                  6    in a private area. Plaintiffs have also alleged sufficient facts to support a finding that

                                  7    Caluag's acts within the limitations period, specifically, his glaring and staring at Castillo

                                  8    and his telling other Postal Office employees that she only made a complaint against him

                                  9    in an effort to avoid having to work, constituted additional attempts to intimidate and/or

                                  10   demean Castillo for having rejected his advances. See id. at 894.

                                  11          Under such circumstances, the Court finds the Postmaster General has failed to

                                  12   show the timeliness of Castillo's sexual harassment claim can be resolved at the pleading
Northern District of California
 United States District Court




                                  13   stage, as the alleged acts within the limitations period reasonably could be found to be a

                                  14   continuation of the same hostile work environment that first existed outside the limitations

                                  15   period. See Morgan, 536 U.S. at 118 (holding EEO charge alleging claim of hostile work

                                  16   environment is timely where "any act that is part of the hostile work environment"

                                  17   occurred within limitations period).

                                  18                                          CONCLUSION

                                  19          For the reasons stated above, the Postmaster General's motion for judgment on

                                  20   the pleadings is hereby DENIED.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: June 17, 2019
                                                                                                 MAXINE M. CHESNEY
                                  24                                                             United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                      5
